Title: Memorandum on Cabinet Meeting, 23 & 24 June 1814
From: Madison, James
To: 


        
          Submitted to Cabinet
          
            June 23 & 24. 1814
          
          
            1 Shall the surrender by G.B. of the practice of impressment, in a treaty, limited to a certain period be an ultimation? Monroe, Campbell, Armstrong Jones—no. Rush inclining but not insisting otherwise.
            2. Shall a treaty of peace, silent on the subject of Impressment be authorized? All no: but Armstrong & Jones, who were ay⟨e⟩.
            3 Shall a treaty be authorized comprizing an article referring the subject of impressment along with that of Commerce to a separate negociation? Monroe, Cam[p]bell Armstrong & Jones aye
          
          Rush for awaiting further information from Europe.
          turn over
        
      